Exhibit 10.1

 

Acusphere, Inc.

(the “Company” or “Acusphere”)

 

MANAGEMENT INCENTIVE COMPENSATION PLAN

2006

 

Purpose of Management Incentive Compensation Plan (“MIC Plan”)

 

•                  Increase management focus on realistic goals intended to
create value for shareholders;

 

•                  Encourage senior management to work as a team to achieve the
Company’s goals;

 

•                  Encourage individuals to realize goals that are meaningful to
the Company;

 

•                  Provide incentives for participants to strive for achievement
above and beyond the Company goals; and

 

•                  Help attract and retain high quality senior management
personnel.

 

Eligibility

 

Participants in the MIC Plan are to be recommended by the President and CEO and
approved by the Compensation Committee.

 

Minimum Company Achievement Level to Establish a Bonus Pool

 

Within 30 days of Board approval of the Operating Plan, the Compensation
Committee will meet to agree upon the Corporate Goals and to establish a
percentage weighting to each Corporate Goal, based upon relative importance as
determined by the Compensation Committee in its sole discretion. These
percentages will be used to calculate the Company Achievement Level at year
end.  The Company must have achieved at least the following percentage of the
Company goals at year end in order for any individual to be eligible for a
bonus.

 

Minimum Company Achievement Level:

80% of Corporate Goals

 

 

If the Minimum Company Achievement Level is reached, each individual will be
eligible for his/her full Bonus Potential. If the Minimum Company Achievement
Level is not reached, no one will be awarded any bonuses. If the Board changes
the Corporate Goals in the middle of the year, the Compensation Committee will
work in good faith to realign the corporate and individual goals with the MIC
Plan.

 

Bonus Potential

 

Bonus levels are to be created on an individual basis by the Compensation
Committee. In general, the Bonus Potential shall be the following as a
percentage of base salary:

 

1

--------------------------------------------------------------------------------


 

CEO

 

50

%

 

 

 

 

CFO

 

40

%

 

 

 

 

Sr. VP’s

 

30

%

 

 

 

 

VP’s

 

20

%

 

Bonus Formula

 

The actual amount of the bonus paid will be calculated using a goals based
formula.  The CEO’s goals are the Corporate Goals. Within 30 days of the
approval and weighting of the Corporate Goals, the CEO will inform the
Compensation Committee of the individual goals, and their weighting, for all
eligible participants.  Such goals may only be changed by the Compensation
Committee with respect to the President and CEO and by the President and CEO
with respect to other MIC Plan participants provided that the President and CEO
notify the Compensation Committee of such change(s).

 

Participant’s Bonus = Bonus Potential* Percentage of Goals Achieved

 

Compensation Committee Discretion

 

One of the competitive advantages of a small, rapidly-growing company like
Acusphere, is its ability to react quickly to a changing environment and change
priorities to address this new environment.  The Compensation Committee shall
have discretion to modify the corporate and individual goals, and to recognize
achievements over and above the agreed upon goals by increasing the Bonus
Potential above the targeted range.  Accordingly, the Compensation Committee may
elect to award bonus payments in amounts smaller or greater than the bonus
amounts than would otherwise be suggested by the MIC Plan, in its sole
discretion.

 

Timing of Payment

 

Annual payments after approval by the Compensation Committee (intended to be
within 90 days of year-end). The participant must be in the continued employ of
the Company at the time of bonus payment.

 

Taxes

 

All payments are subject to the withholding of applicable taxes.

 

2

--------------------------------------------------------------------------------


 

Administration

 

The MIC Plan is administered by the Compensation Committee.  It does not
represent an employment contract.  It can be cancelled or amended by the
Compensation Committee at any time.

 

3

--------------------------------------------------------------------------------